COBB, J.
We affirm the order revoking probation. See Griffin v. State, 719 So.2d 972 (Fla. 4th DCA 1998); Reyes v. State, 711 So.2d 1378 (Fla. 2d DCA 1998). However, the defendant’s sentence is reversed due to the erroneous assessment, pursuant to Florida Rule of Criminal Procedure 3.703(d)(17), of 12 points for community sanction violation. The rule provides for scoring of 12 community sanction violation points “if the [probation] violation results from a new felony conviction.” The defendant, however, was not convicted of a new felony offense and accordingly only 6 points should have been assessed for community status violation. Since a corrected scoresheet results in a different sentencing range, the cause is remanded for resentencing.
PROBATION REVOCATION AFFIRMED; SENTENCE REVERSED; AND CAUSE REMANDED FOR RE-SENTENCING.
W. SHARP and GRIFFIN, JJ., concur.